[Cite as State ex rel. Arnold v. Bur. of Sentence Computation, 2020-Ohio-2689.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

The State ex rel. Jason Arnold,                        :

                 Relator,                              :

v.                                                     :                          No. 19AP-183

Bureau of Sentence Computation,                        :                   (REGULAR CALENDAR)

                 Respondent.                           :



                                           D E C I S I O N

                                      Rendered on April 28, 2020


                 Jason Arnold, pro se.

                 Dave Yost, Attorney General, and George Horvath, for
                 respondent.

                                             IN MANDAMUS

BRUNNER, J.
        {¶ 1} Relator, Jason Arnold, pro se, an inmate of the Lebanon Correctional
Institution, filed this original action for a writ of mandamus seeking an order that
respondent, Ohio Bureau of Sentence Computation ("BOSC"), "credit him with jail time in
the amount of 173 days towards his Judicial Sanction pursuant to R.C. 2929.141 as ordered
by the Muskingum County Common Pleas Court in Criminal Case No. CR2017-0420."
(Mar. 29, 2019 Compl. at 1.) Having referred Arnold's complaint to a magistrate of this
court under Civ.R. 53, we adopt the magistrate's decision and deny the requested writ.
        {¶ 2} Arnold filed his complaint in mandamus on March 29, 2019. He attached
thereto a copy of the June 14, 2018 nunc pro tunc entry from the Court of Common Pleas
of Muskingum County, Ohio indicating that Arnold had 170 days of jail-time credit, "along
with future custody days while the Defendant awaits transportation to the appropriate State
No. 19AP-183                                                                                2


Institution." Id. at 9. Arnold also attached a copy of the letter he had sent notifying BOSC
that 173 days of credit had not been properly applied.
        {¶ 3} This court referred Arnold's complaint to a magistrate according to Civ.R.
53(C) and Loc.R. 13(M) of the Tenth District Court of Appeals. Both Arnold and BOSC filed
briefs. On January 28, 2020, our magistrate issued a decision, including findings of facts
and conclusions of law, which is appended to this decision. Based on the evidence
presented, the magistrate finds that BOSC has properly calculated the number of days of
jail-time credit as found by the Muskingum County Court of Common Pleas.                  The
magistrate further finds that Arnold also has been credited with 90 days of earned credit
for his participation in various institutional programming. Based on this evidence, the
magistrate concludes that Arnold has not demonstrated that BOSC has abused its
discretion in failing to properly calculate Arnold's number of days of jail-time credit. The
magistrate recommends this court deny Arnold's request for writ of mandamus.
        {¶ 4} No objections have been filed to the magistrate's decision.
        {¶ 5} Finding no error of law or other defect on the face of the magistrate's decision,
we adopt the decision as our own, including the findings of fact and conclusions of law
contained therein. In accordance with the magistrate's decision, we deny the requested
writ.
                                                                  Writ of mandamus denied.

                      LUPER SCHUSTER and NELSON, JJ., concur.
                                 ___________
No. 19AP-183                                                                               3



                                        APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

The State ex rel. Jason Arnold,               :

               Relator,                       :

v.                                            :                     No. 19AP-183

Bureau of Sentence Computation,               :                (REGULAR CALENDAR)

               Respondent.                    :




                          MAGISTRATE'S DECISION

                              Rendered on January 28, 2020



               Jason Arnold, pro se.

               Dave Yost, Attorney General, and George Horvath, for
               respondent.


                                       IN MANDAMUS

       {¶ 6} Relator, Jason Arnold, has filed this original action requesting this court issue
a writ of mandamus ordering respondent, Ohio Bureau of Sentence Computation ("BOSC"),
to "credit him with jail time in the amount of 173 days towards his Judicial Sanction
pursuant to R.C. 2929.141 as ordered by the Muskingum County Common Pleas Court in
Criminal Case No. CR2017-0420."
Findings of Fact:
       {¶ 7} 1. Relator is an inmate currently incarcerated at Lebanon Correctional
Institution.
No. 19AP-183                                                                             4



       {¶ 8} 2. Relator filed this mandamus action on March 29, 2019. Relator attached
to his complaint a copy of the June 14, 2018 nunc pro tunc entry from the Muskingum
County, Ohio Common Pleas Court indicating that relator has 170 days of jail time credit
and indicates that "along with future custody days while the Defendant awaits
transportation to the appropriate State Institution."
       {¶ 9} 3. When he filed his evidence, relator included a copy of the letter he sent
notifying respondent that 173 days of credit had not been properly applied.
       {¶ 10} 4. BOSC has also filed certified evidence which includes the affidavit of
Charlene Gregory, employed by the Ohio Department of Rehabilitation and Correction as
a correctional records sentence computation auditor with BOSC. Gregory certified as
accurate certain records of BOSC which pertain to relator. Those records include the
following: (a) A letter dated June 21, 2019 to the office of the Ohio Attorney General, that
provides in pertinent part:
               Arnold was admitted on 04/27/2018 under inmate number
               A743861. On Muskingum County case CR20170420 he was
               sentenced to serve 3 years on count 1, Weapons Under
               Disability 2923.13 F3 concurrent with 1 year on count 2,
               Carrying a Concealed Weapon 2923.12 F4. He was also
               sentenced to a 1 year Post-Release Control sentence 2929.141
               to be served consecutively with the three year prison sentence
               on this case. On Muskingum County case CR 20180107 he was
               sentenced to serve 11 months on count 1, Possession of
               Cocaine 2925.11 F5 and 30 months on count 4, Tampering
               With Evidence 2921.12 F3. He was granted jail credit in both
               cases from 11/05/2017 until his admission date, which totaled
               173 days.

               He began serving on his Post-Release Control sentence upon
               admission to prison and the expiration of said term was
               calculated as one year from the date of admission, or
               04/26/2019. He was eligible for earned participation credit
               after the completion of this term. His felony sentence was then
               calculated starting the day after the Post Release Control
               Sentence expired as 3 years with 173 days of jail credit.

               He has earned 90 days of credit under HB49 for completion
               of eligible programming. This was applied on 05/10/2019. He
               has also earned one day of participation credit under HB86
               for the month of May 2019, and 5 days of bonus credit for
No. 19AP-183                                                                               5


             participation in two qualifying programs, also applied for the
             month of May 2019. With all earned credit, his current
             expiration of stated term is 07/30/2021.
(b) A printout from the inmate offenses update which shows that relator was provided
with 173 days of jail time credit upon admission; and (c) a printout indicating that relator
has also been provided an additional 90 days of jail time credit for his participation in
institutional programs.
       {¶ 11} 5. Both relator and respondent have filed briefs and the matter is currently
before the magistrate.
Conclusions of Law:
       {¶ 12} The Supreme Court of Ohio has set forth three requirements which must be
met in establishing a right to a writ of mandamus: (1) that relator has a clear legal right to
the relief prayed for; (2) that respondent is under a clear legal duty to perform the act
requested; and (3) that relator has no plain and adequate remedy in the ordinary course of
the law. State ex rel. Berger v. McMonagle, 6 Ohio St. 3d 28 (1983).
       {¶ 13} Relator correctly asserts that BOSC has the duty, pursuant to R.C. 2967.191
and Ohio Adm.Code Section 5120-2-042, to comply with the trial court's determination of
jail time credit served.
       {¶ 14} In part, it appears relator might be arguing that, in his opinion, he should
have been credited with earned credit during the time that he was serving time for the
judicial sanction. It appears relator acknowledges that he did receive jail time credit after
he served time for violating his post-release control sanction. However, nothing that relator
has submitted would demonstrate that he did not earn credit for participation in
institutional programming while he was serving that judicial sanction; his complaint seems
to be that the credit was not applied to reduce the days of his judicial sanction. Instead,
those days were applied to his prison sentence. Relator does acknowledge that he was
unable to find any authority for his position and the magistrate has not found any authority
which would support his position.
       {¶ 15} The evidence submitted by respondent shows that relator was awarded the
173 days of jail time credit which he initially discusses in his mandamus complaint.
Furthermore, the evidence respondent provided demonstrates that relator has also been
credited with 90 days of earned credit for his participation in institutional programming.
No. 19AP-183                                                                               6


       {¶ 16} Based on the evidence presented, the magistrate finds that BOSC has
properly calculated the number of days of jail time credit as found by the Muskingum
County Court of Common Pleas, and has also credited relator with 90 days of earned credit
for his participation in various institutional programming. Based on this evidence, it is this
magistrate's decision that relator has not demonstrated that respondent has abused its
discretion in failing to properly calculate his number of days of jail time credit, and this
court should deny his request for writ of mandamus.

                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).